UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7368



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE THOMAS CABEL, a/k/a PY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-97-173, CA-00-809-1)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Thomas Cabel, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Thomas Cabel seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   United States v. Cabel, Nos. CR-97-173; CA-00-809-1

(M.D.N.C. July 26, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
      To the extent that Cabel raises claims under Apprendi v. New
Jersey, 530 U.S. 466 (2000), they are foreclosed by our decision in
United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).


                                  2